Case 4:20-cr-00037-ALM-CAN Document 5 Filed 02/12/20 Page 1 of 3 PageID #: 7
                                                                           t
                                                                             *
                                                                          • *'
                                                                            :



                         IN THE UNITED STATES DISTRICT COURT A
                          FOR THE EASTERN DISTRICT OF TEXAS f
                                  SHERMAN DIVISION f                             cierk' V S. District r
                                                                                            Ba Gin
                                                                                               il C Urt
  UNITED STATES OF AMERICA §                              SEALED
                                              §
  v.                              §                       Case No. 4:20Cr3
                                              §           Judge
  DAVID WAYNE LABELLE (1) §
     a/k/a Super Dave §




                                        INDICTMENT

    THE UNITED STATES GRAND JURY CHARGES:

                                         COUNT ONE

                                                  Violation: 21 U.S.C. § 846 (Conspiracy
                                                  to Possess with Intent to Distribute
                                                  Methamphetamine)

          That from sometime on or about April 25, 2019, and continuously thereafter up to

 in or around September 2019, in the Eastern District of Texas and elsewhere, David

 Wayne Labelie and did knowingly and intentionally combine, conspire,

 and agree with each other and other persons known and unknown to the United States

 Grand Jury, to knowingly and intentionally possess with the intent to distribute a substance

 or mixture containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

 § 841(a)(1).

          In violation of 21 U.S.C. § 846.




 Indictment
 Page 1
Case 4:20-cr-00037-ALM-CAN Document 5 Filed 02/12/20 Page 2 of 3 PageID #: 8




              NOTICE OF INTENTION TO SEEK CRIMINA FORFEITURE
          As a result of committing the offenses charged in this Indictment, the defendant

 shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property used to commit

 or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

 obtained directly or indirectly from the offenses.


                                                      A TRUE BILL



                                                      GRAND JURY FOREPERSON

 JOSEPH D. BROWN
 UNITED STATES ATTORNEY



 ANAND VARADA AJAN Date
 G.R. JACKSON

 Attorneys for the United States




 Indictment
 Page 2
Case 4:20-cr-00037-ALM-CAN Document 5 Filed 02/12/20 Page 3 of 3 PageID #: 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA §                               SEALED
                                               §
  v.                             §                         Case No. 4:20CR
                                               §           Judge
  DAVID WAYNE LABELLE (1) §
     a/k/a Super Dave §




                                  NOTICE OF PENALTY

 Violation: 21 U.S.C. § 846

 Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
              million, or both; and a term of supervised release of at least three years.

                If it is shown that the defendant committed such violation after a prior
                conviction for a felony drug offense has become final, not more than 30
                years, a fine not to exceed $2 million, or both; a term of supervised release
                of at least 6 years.


 Special
 Assessment: $100.00




 Notice of Penalty
 Page 1
